 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 LUKE O. BROOKS (212802)
   LUCAS F. OLTS (234843)
 3 DARRYL J. ALVARADO (253213)
   JEFFREY J. STEIN (265268)
 4 ERIKA OLIVER (306614)
   655 West Broadway, Suite 1900
 5 San Diego, CA 92101-8498
   Telephone: 619/231-1058
 6 619/231-7423 (fax)
   lukeb@rgrdlaw.com
 7 lolts@rgrdlaw.com
   dalvarado@rgrdlaw.com
 8 jstein@rgrdlaw.com
   eoliver@rgrdlaw.com
 9        – and –
   DENNIS J. HERMAN (220163)
10 Post Montgomery Center
   One Montgomery Street, Suite 1800
11 San Francisco, CA 94104
   Telephone: 415/288-4545
12 415/288-4534 (fax)
   dherman@rgrdlaw.com
13
   Attorneys for Plaintiff
14
                               UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
   IRVING FIREMEN’S RELIEF &                 ) Case No. 4:17-cv-05558-HSG
17 RETIREMENT FUND, Individually and on )
   Behalf of All Others Similarly Situated,  ) CLASS ACTION
18                                           )
                                 Plaintiff,  ) STIPULATION AND ORDER TO
19                                           ) CONTINUE HEARING DATE ON
          vs.                                ) DEFENDANTS’ MOTIONS TO DISMISS
20                                           )
   UBER TECHNOLOGIES INC., et al.,           )
21                                           )
                                 Defendants. )
22                                           )
23

24

25

26

27

28


     1518239_1
            1          Plaintiff Irving Firemen’s Relief & Retirement Fund (“Plaintiff”) and Defendants Uber

            2 Technologies, Inc. and Travis Kalanick (collectively, “Defendants” and, together with Plaintiff, the

            3 “Parties”), by and through their undersigned counsel, hereby stipulate to continue the hearing date on

            4 Defendants’ Motions to Dismiss (ECF Nos. 139, 141) (collectively, “Motions”) to April 11, 2019,

            5 and as grounds therefor state as follows:

            6          1.      Defendants filed their Motions on November 16, 2018, and set the hearing for March

            7 14, 2019, which was the next available date on the Court’s calendar per the Scheduling Information

            8 on its website. The hearing date was not reserved with or specially set by the Court.

            9          2.      Plaintiff filed its Omnibus Opposition to the Motions on December 17, 2018 (ECF

       10 No. 150).

       11              3.      The Parties have not previously stipulated to continue the hearing date on the

       12 Motions.

       13              4.      Plaintiff’s counsel has a conflict that will make it impracticable to prepare for or

       14 meaningfully participate in the hearing on the date noticed by Defendants.

       15              5.      The Parties have met and conferred and mutually agree to continue the hearing date to

       16 April 11, 2019, the next available date on the Court’s calendar.

       17              6.      The change in hearing date will not alter the date of any event or any deadline already

       18 fixed by Court order.

       19              7.      Accordingly, the Parties hereby stipulate pursuant to Civil Rules 6-2 and 7-7(b)(1) to

       20 continue the hearing on Defendants’ Motions to April 11, 2019 or such later date as may be set by

       21 the Court.

       22              IT IS SO STIPULATED.

       23 DATED: January 3, 2019                                ROBBINS GELLER RUDMAN
                                                                 & DOWD LLP
       24                                                       DENNIS J. HERMAN

       25

       26                                                                     s/ DENNIS J. HERMAN
                                                                               DENNIS J. HERMAN
       27

       28
1518239_1       STIPULATION AND ORDER TO CONTINUE HEARING DATE ON DEFENDANTS’ MOTIONS TO
                DISMISS - 4:17-cv-05558-HSG                                                                        -1-
            1
                                                      Post Montgomery Center
            2                                         One Montgomery Street, Suite 1800
                                                      San Francisco, CA 94104
            3                                         Telephone: 415/288-4545
                                                      415/288-4534 (fax)
            4
                                                      ROBBINS GELLER RUDMAN
            5                                           & DOWD LLP
                                                      LUKE O. BROOKS
            6                                         LUCAS F. OLTS
                                                      DARRYL J. ALVARADO
            7                                         JEFFREY J. STEIN
                                                      ERIKA OLIVER
            8                                         655 West Broadway, Suite 1900
                                                      San Diego, CA 92101-8498
            9                                         Telephone: 619/231-1058
                                                      619/231-7423 (fax)
       10
                                                      Counsel for Plaintiff
       11

       12
                DATED: January 3, 2019                IRELL & MANELLA LLP
       13                                             ANDRA BARMASH GREENE
                                                      A. MATTHEW ASHLEY
       14                                             NATHANIEL H. LIPANOVICH

       15
                                                                 s/ A. MATTHEW ASHLEY
       16                                                         A. MATTHEW ASHLEY
       17                                             940 Newport Center Drive, Suite 400
                                                      Newport Beach, CA 92660-6324
       18                                             Telephone: 949/760-0991
                                                      949/760-5200 (fax)
       19
                                                      IRELL & MANELLA LLP
       20                                             DAVID SIEGEL
                                                      MICHAEL HARBOUR
       21                                             1800 Avenue of the Stars, Suite 900
                                                      Los Angeles, CA 90067-4276
       22                                             Telephone: 310/277-1010
                                                      310/203-7199 (fax)
       23
                                                      Counsel for Defendant Uber Technologies, Inc.
       24

       25

       26

       27

       28
1518239_1       STIPULATION AND ORDER TO CONTINUE HEARING DATE ON DEFENDANTS’ MOTIONS TO
                DISMISS - 4:17-cv-05558-HSG                                                           -2-
            1 DATED: January 3, 2019                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                           WALTER F. BROWN
            2                                              JAMES N. KRAMER
                                                           M. TODD SCOTT
            3

            4

            5

            6
                                                                       s/ WALTER F. BROWN
            7                                                           WALTER F. BROWN

            8                                              The Orrick Building
                                                           405 Howard Street
            9                                              San Francisco, CA 94105-2669
                                                           Telephone: 415/773-5700
       10                                                  415/773-5759 (fax)

       11                                                  WILLIAMS AND CONNOLLY LLP
                                                           KENNETH BROWN
       12                                                  JOSEPH PETROSINELLI
                                                           725 Twelfth Street, N.W.
       13                                                  Washington, DC 20005
                                                           Telephone: 202/434-5547
       14                                                  202/434-5029 (fax)

       15                                                  Counsel for Defendant Travis Kalanick

       16
                               CERTIFICATE PURSUANT TO LOCAL RULE 5-1(i)(3)
       17
                      I, DENNIS J. HERMAN, am the ECF user whose identification and password are being used
       18
                to file the STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING DATE ON
       19
                DEFENDANTS’ MOTIONS TO DISMISS. In compliance with Local Rule 5-1(i)(3), I hereby attest
       20
                that A. MATTHEW ASHLEY and WALTER F. BROWN have concurred in this filing.
       21

       22
                                                                       s/ DENNIS J. HERMAN
       23                                                               DENNIS J. HERMAN

       24                                            *      *      *

       25                                                ORDER

       26             Pursuant to stipulation, IT IS SO ORDERED.

       27 DATED: January 4, 2019                     ___________________________________________
                                                     THE HONORABLE HAYWOOD S. GILLIAM, JR.
       28                                            UNITED STATES DISTRICT JUDGE
1518239_1       STIPULATION AND ORDER TO CONTINUE HEARING DATE ON DEFENDANTS’ MOTIONS TO
                DISMISS - 4:17-cv-05558-HSG                                                             -3-
